Citation Nr: 1823817	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-40 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held in August 2017 before the undersigned Veterans Law Judge of the Board and a transcript of this hearing is of record.  Following the Board hearing, the record was held open for 60 days for the submission of additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

The Veteran contends that his degenerative joint disease of the lumbar spine is a result of his gait being altered by the service-connected left knee replacement.

The Veteran's service treatment records (STRs) revealed that the Veteran reported constant low back pain in from 1991 to his discharge in 1993.  During his August 1992 medical evaluation board evaluation, the Veteran stated that he developed chronic low back pain after his 1991 knee surgery and that lifting, standing, and walking for long periods caused increased pain.  

In December 2012, the Veteran had a VA examination for his lumbar spine condition.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The opinion rendered is inadequate because the examiner did not consider whether the Veteran's service-connected knee condition aggravated his degenerative disc disease of the lumbar spine.  A VA addendum opinion is required in this regard.  

At his August 2017 Board hearing, the Veteran stated that a result of his service-connected knee condition was a shortened left leg and that he believed it caused additional back pain.  Also, he sought treatment from a private chiropractor and the VA medical center.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any new medical treatment records, from VA or otherwise, that have come into existence since the time the claims file was last updated by the AOJ.

2.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records of the Veteran's private chiropractic treatment.  All development efforts should be associated with the record.

3.  Obtain a VA addendum opinion pertaining to the Veteran's degenerative joint disease of the lumbar spine from the December 2012 examiner, or a similarly qualified individual.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current degenerative joint disease of the lumbar spine is proximately due to, or the result of, the service-connected total left knee replacement.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current degenerative joint disease of the lumbar spine is aggravated by (permanently worsened beyond that natural progression of the disorder) the Veteran's service-connected total left knee replacement.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.
  
4.  Review the development actions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and her representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





